Citation Nr: 0931057	
Decision Date: 08/19/09    Archive Date: 08/27/09

DOCKET NO.  08-13 600	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to a compensable initial disability rating for 
service-connected bilateral hearing loss. 


ATTORNEY FOR THE BOARD

G. Lindquist, Law Clerk


INTRODUCTION

The Veteran served on active duty from May 1996 to June 2000 
in the United States Army.

This case comes before the Board of Veteran's Appeals (Board) 
on appeal from an August 2006 rating decision from the 
Philadelphia, Pennsylvania Regional Office (RO) of the 
Department of Veterans Affairs (VA), which granted service 
connection for bilateral hearing loss and awarded a 
noncompensable initial disability rating, effective June 24, 
2000.  During the pendency of the appeal, the Veteran's 
claims file was transferred to the jurisdiction of the 
Buffalo, New York RO, which certified the case for appellate 
review.


FINDING OF FACT

The Veteran has level I hearing in both ears.


CONCLUSION OF LAW

The criteria for a compensable initial disability rating for 
bilateral hearing loss have not been met. 38 U.S.C.A. §§ 
1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.1, 
4.3, 4.7, 4.10, 4.85, 4.86, Diagnostic Code 6100 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance. 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2008).

The claim arises from disagreement with the initial rating 
following the grant of service connection.  The courts have 
held that once service connection is granted the claim is 
substantiated, additional VCAA notice is not required; and 
any defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).

The United States Court of Appeals for Veterans Claims 
(Court) has elaborated that filing a notice of disagreement 
begins the appellate process, and any remaining concerns 
regarding evidence necessary to establish a more favorable 
decision with respect to downstream elements (such as an 
effective date) are appropriately addressed under the notice 
provisions of 38 U.S.C.A. §§ 5104 and 7105.  Goodwin v. 
Peake, 22 Vet. App. 128 (2008).  Where a claim has been 
substantiated after the enactment of the VCAA, the appellant 
bears the burden of demonstrating any prejudice from 
defective VCAA notice with respect to the downstream 
elements.  Id.  In this case there has been no allegation of 
such prejudice.

VA has also made required efforts to assist the Veteran in 
obtaining evidence necessary to substantiate his claim.  38 
U.S.C.A. § 5103A (West 2002).  The information and evidence 
associated with the claims file consist of the Veteran's 
medical treatment records and reports from VA examinations.  

The Veteran has not identified any outstanding records for VA 
to obtain that were relevant to the claim and the Board is 
likewise unaware of such.  

In addition to dictating objective test results, a VA 
audiologist must fully describe the functional effects caused 
by a hearing disability.  Martinak v. Nicholson, 21 Vet. App. 
447, 455 (2007).  The Veteran was provided with VA 
audiological examinations in June 2006 and March 2009.  The 
examiner noted that the Veteran reported he was unable to 
engage in normal conversation in the presence of background 
noise, or in group situations; he had difficulty watching 
television and engaging in almost all listening situations; 
and he felt like the hearing loss hampered his personal life.  
In short, the examiner noted the functional effects of the 
hearing disability.  There is no evidence of a change in the 
Veteran's disability since the last VA examination.

For the foregoing reasons, the Board therefore finds that VA 
has satisfied its duties pursuant to the VCAA.  See 38 
U.S.C.A. §§ 5102 and 5103 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.159(b), 20.1102 (2008.


Legal Criteria

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (Rating Schedule). 38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2008).

In evaluating a disability, the Board considers the current 
examination reports in light of the whole recorded history to 
ensure that the current rating accurately reflects the 
severity of the condition.  The Board has a duty to 
acknowledge and consider all regulations that are potentially 
applicable.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
The medical as well as industrial history is to be 
considered, and a full description of the effects of the 
disability upon ordinary activity is also required.  38 
C.F.R. §§ 4.1, 4.2, 4.10.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned. 38 C.F.R. § 4.7 (2008).

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21 
(2008).

The Court has held that there is a distinction between a 
veteran's disagreement with the initial rating assigned 
following a service connection grant and the claim for an 
increased rating for a disability in which entitlement to 
service connection has previously been established.  In 
instances in which the veteran disagrees with the initial 
rating, the entire evidentiary record from the time of the 
veteran's claim for service connection to the present is of 
importance in determining the proper evaluation of 
disability, and staged ratings are to be considered in order 
to reflect the changing level of severity of a disability 
during this period.  Fenderson v. West, 12 Vet. App. 119 
(1999).

Evaluations of hearing loss range from noncompensable to 100 
percent, based upon organic impairment of hearing acuity as 
measured by the results of controlled speech discrimination 
tests, together with the average hearing threshold level as 
measured by puretone audiometry tests in the frequencies 
1000, 2000, 3000, and 4000 cycles per second.  38 C.F.R. § 
4.85(a), (d) (2008).

To evaluate the degree of disability for service-connected 
bilateral hearing loss, the rating schedule establishes 
eleven (11) auditory acuity levels, designated from Roman 
numeral level I, for essentially normal acuity, through level 
XI, for profound deafness.  38 C.F.R. § 4.85, Diagnostic Code 
6100.  The assignment of disability ratings for hearing 
impairment is derived by a mechanical application of the 
Rating Schedule to the numeric designations assigned after 
audiometric evaluations are rendered.  See Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).

There is an alternative method of rating hearing loss in 
defined instances of exceptional hearing loss.   In such 
exceptional cases, the Roman numeral designation for hearing 
loss of an ear may be based only on pure tone threshold 
average, using Table VIA, or from Table VI, whichever results 
in the higher Roman numeral.  Exceptional hearing exists when 
the pure tone threshold at the frequencies of 1000, 2000, 
3000, and 4000 Hertz is 55 decibels or more; or where the 
pure tone threshold is 30 decibels or less at 1000 Hertz, and 
70 decibels or more at 2000 Hertz.  The higher Roman numeral, 
determined from Table VI or VIA, will then be elevated to the 
next higher Roman numeral.  Each ear will be evaluated 
separately. 38 C.F.R. § 4.86.

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Factual Background & Analysis

The Veteran's service treatment records indicate that a 
Medical Evaluation Board concluded in January 2000 that the 
Veteran no longer met the criteria for active duty service 
due to hearing loss.  The MEB cited a September 1999 
examination showing the following speech reception 
thresholds:

Hertz (Hz)  1,000   2,000   3,000   4,000   
Right ear        5         15        --        45       
Left ear          5          5         --         55      

Speech discrimination scores were 85 percent in the left ear 
and 100 percent in the right.

A March 2000 Physical Evaluation Board concluded that there 
was sufficient evidence to support a finding that the 
Veteran's hearing loss disability existed prior to service, 
but was subsequently aggravated by service, and consequently 
rendered the Veteran unfit.  The Veteran was medically 
discharged in June 2000.

At a June 2006 VA audiological examination, the Veteran 
reported that he was unable to engage in normal conversation 
in the presence of background noise, or in group situations; 
he had difficulty watching television and engaging in almost 
all listening situations; and he felt like the hearing loss 
hampered his personal life.  He reported recreational noise 
exposure from the use of power tools, but reported that he 
wore hearing protection during their use.  He also reported 
the presence of constant left ear tinnitus (now service 
connected).

On examination, the Veteran's auditory thresholds were as 
follows:

Hertz (Hz)  1,000   2,000   3,000   4,000   Average 
Right ear        5         25        55        50          34 
Left ear         10        30        65        60          41

Speech discrimination scores were 96 percent in the right ear 
and 98 percent in the left ear using the Maryland CNC word 
list at elevated presentation levels of 60 dB HL using 
appropriate contralateral masking.  The examiner diagnosed 
normal hearing in the right ear to 2000 Hz, dropping to a 
moderately severe sensorineural hearing loss at 3000 Hz and 
above; and normal hearing in the left ear at 1500 Hz with a 
mild decrease at 2000 Hz, dropping to a moderately severe 
sensorineural hearing loss at 3000 Hz and above.  

In his August 2007 Notice of Disagreement, the Veteran 
contended that his current hearing disability prevented him 
from pursuing numerous career fields that he would otherwise 
be highly qualified to enter.  Therefore, he believed that he 
deserved a compensable rating for his hearing loss 
disability.

The Veteran was provided another VA audiological examination 
in March 2009, wherein he complained of tinnitus.   He 
claimed tinnitus was constant, beginning in 1998 or 1999.  He 
denied ear pain, sudden hearing loss, and dizziness.

On examination, the Veteran's auditory thresholds were as 
follows:
Hertz (Hz)  1,000   2,000   3,000   4,000   Average 
Right ear        0         10        45        40          24 
Left ear          5         20        55        60          
35

Speech discrimination scores were 94 percent in the right ear 
and 96 percent in the left ear using the Maryland CNC word 
list.  The examiner diagnosed normal hearing in the right ear 
to 2000 Hz, dropping to a moderate sensorineural hearing loss 
at 3000 Hz, and a mild sensorineural hearing loss at 4000 Hz; 
and normal hearing in the left ear through 2000 Hz, dropping 
to a moderately severe sensorineural hearing loss at 3000 and 
4000 Hz.  

The Veteran's service connected disability is currently 
noncompensable pursuant to 38 C.F.R. § 4.85; Diagnostic Code 
6100.  

Applying the Veteran's June 2006 audiological examination 
results to Table VI, a puretone threshold average of 34 
decibels and speech discrimination of 96 percent, in the 
right ear, equate to level I hearing for that ear.  A 
puretone threshold average of 41 decibels and speech 
discrimination of 98 percent, in the left ear, equate to 
level I hearing for that ear.  Table VII, shows that level I 
hearing in each ear results in a 0 percent evaluation.

The provisions of 38 C.F.R. § 4.86, which provide an 
alternative means of rating hearing loss if there is evidence 
of exceptional patterns of hearing impairment, are 
inapplicable to the June 2006 audiological examination 
results based on the objective puretone threshold results.  
There is no further evidence in the record to support an 
increased rating.

Applying the Veteran's March 2009 audiological examination 
results to Table VI, a puretone threshold average of 24 
decibels and speech discrimination of 94 percent, in the 
right ear, equate to level I hearing for that ear.  A 
puretone threshold average of 35 decibels and speech 
discrimination of 96 percent, in the left ear, equate to 
level I hearing for that ear.  Applying these results to 
Table VII, level I hearing in the left ear and level I 
hearing in the right ear result in a 0 percent evaluation.

The provisions of 38 C.F.R. § 4.86, which provide an 
alternative means of rating hearing loss if there is evidence 
of exceptional patterns of hearing impairment, are 
inapplicable to the March 2009 audiological examination 
results based on the objective puretone threshold results.  
There is no further evidence in the record to support an 
increased rating. 

Under the circumstances, the Board concludes the current 
level of disability shown does not warrant a compensable 
initial disability rating, and, with due consideration to the 
provisions of 38 C.F.R. § 4.7, a higher evaluation is not 
warranted for any portion of the time period under 
consideration.  The Board has considered staged ratings, 
under Fenderson v. West, 12 Vet. App. 119 (1999), but 
concludes that they are not warranted.   

While the Board is sympathetic to the difficulties the 
Veteran currently experiences as a result of his disability, 
his claim principally hinges upon a mechanical application of 
specifically defined regulatory standards.  The Board is 
mindful of the Veteran's description of his hearing loss and 
the level of noise exposure that he was subjected to during 
service; however, regrettably, the Board is bound by the very 
precise nature of the laws governing evaluations of hearing 
loss disability.  

For the foregoing reasons, the claim for a compensable 
initial disability rating for bilateral hearing loss must be 
denied.  In arriving at the decision to deny the claim, the 
Board has considered the applicability of the benefit-of-the-
doubt doctrine. However, as the preponderance of the evidence 
is against the claim, the doctrine does not apply.  See 38 
U.S.C.A. § 5107(b); Gilbert, supra.

Extraschedular

The question of an extraschedular rating is a component of a 
claim for an increased rating.  See Bagwell v. Brown, 9 Vet. 
App. 337, 339 (1996).  Pursuant to § 3.321(b)(1), the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, is authorized to approve an extraschedular 
evaluation if the case "presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards."  38 C.F.R. § 3.321(b)(1) 
(2008).  Although the Board may not assign an extraschedular 
rating in the first instance, it must specifically adjudicate 
whether to refer a case for extraschedular evaluation when 
the issue either is raised by the claimant or is reasonably 
raised by the evidence of record.  Barringer v. Peake, 22 
Vet. App. 242 (2008).

The threshold factor for determining whether or not referral 
for extraschedular consideration is required is a finding 
that the evidence before VA presents such an exceptional 
disability picture that the available schedular evaluations 
for that service-connected disability are inadequate.  
Therefore, initially, there must be a comparison between the 
level of severity and symptomatology of the claimant's 
service-connected disability with the established criteria 
found in the rating schedule for that disability.  Thun v. 
Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is 
required.  

In the present appeal, the Veteran has reported that his 
disability forecloses a number of unspecified career 
opportunities.  On VA general medical examination in June 
2006, it was reported that the Veteran was employed as an 
insurance salesman.  It is thus apparent that his hearing 
loss has not prevented employment requiring significant 
ability to communicate with the public.  The Veteran's 
reports of difficulty understanding conversations are 
contemplated by the rating schedule which is based on speech 
reception and discrimination ability.  Thus, the rating 
schedule adequately contemplates the Veteran's disability and 
referral for consideration of an extraschedular rating is not 
warranted.


ORDER

Entitlement to a compensable initial disability rating for 
service-connected bilateral hearing loss is denied.






____________________________________________
Mark D. Hindin 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


